It having been reported to the Court that George Gordon Liddy, of Oxon Hill, Maryland, has been disbarred from the practice of law in all of the courts of the State of New York, and this Court by order of November 19, 1973 [414 U. S. 1037], having suspended the said George Gordon Liddy from the practice of law in this Court and directed that a rule issue requiring him so show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return has expired;
It is ordered that the said George Gordon Liddy be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.